March 16, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Separate Account - I ("Registrant") of Jackson National Life Insurance Company (File Nos. 811-08664 and File No. 333-) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is a registration statement on Form N-4 ("Form N-4 Registration Statement"). The Registrant is requesting selective review.The prospectus contained in the Form N-4 Registration Statement (the “Prospectus”) is substantially similar to the prospectus contained in the amendment to the registration statement on Form N-4 filed on January 18, 2011by Registrant (File Nos. 333-70472 and 811-08664) (the "Prior Filing") and identified in the courtesy copy provided to the Staff in connection with the Prior Filing as “Prospectus C”. That prospectus has been the subject of review and comment by the Staff in connection with the Prior Filing. Pursuant to comments by the Staff, the prospectus is now being filed in a separate N-4 registration statement. For the convenience of the Staff and to avoid duplicative review, Registrant notes that the Prospectus includes the changes made as the result of the Staff’s comments on March 3, 2011whenit was included in the Prior Filing. Under separate cover to the Staff reviewer, we are providing a courtesy copy of the Prospectus marked to show changes from the prospectus contained in the Prior Filing. In accordance with Rule 461 under the 1933 Act, Registrant and Jackson National Life Distributors LLC, the Registrant's principal underwriter, are submitting herewith a request for acceleration of the effective date to March 23, 2011, of the Form N-4 Registration Statement that acknowledges Registrant’s and Jackson National Life Distributors LLC’s obligations and includes the so-called Tandy language If you have any questions, please call me at (517) 367-3872, or Joan E. Boros, Jorden Burt LLP at (202) 965-8150. Yours truly, FRANK JULIAN Frank Julian Associate General Counsel Cc:Ellen Sazzman Joan E. Boros March 16, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Life Insurance Company Jackson National Separate Account - I ("Registrant") Registration Statement on Form N-4 (File Nos. 811-08664 and 333-) filed on March 16, 2011 (the "Registration Statement”) Dear Commissioners: Registrant and the undersigned principal underwriter, Jackson National Life Distributors LLC, hereby request, pursuant to Rule 461 under the Securities Act of 1933, that the Commission declare the Registration Statementeffective on March 23, 2011, or as soon prior to or thereafter as practicable. To our knowledge, no distribution of copies of the Registration Statement or the prospectus included therein has been made to prospective investors.Distributions thereof have been made only for purposes of internal use by Registrant and for regulatory filings. Registrant and the principal underwriter represent that their request is consistent with the public interest and the protection of investors. Registrant hereby also acknowledges, as required by the Commission, as follows: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Jackson National Separate Account - IJackson National Life Distributors LLC By: s/THOMAS J. MEYERBy: s/THOMAS J. MEYER Thomas J. MeyerThomas J. Meyer Senior Vice President,Manager and Secretary General Counsel, Secretary and Director
